DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application. No newly canceled or added claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20110083272A1 hereinafter referred to as Childs in view of US Patent 6,735,794 hereinafter referred to as Way. Childs discloses a lift assist mechanism roll-in cot 20 comprising: a support frame 26 comprising front legs and back legs 24 secured to the support frame; a stretcher 28, the stretcher comprising a torso portion 42 coupled to a hips portion 44; and a lift assist mechanism (see fig. 3-7) coupled to the support frame and the torso portion of the stretcher, the lift assist mechanism comprising: a force application member 68 comprising an actuation element (clutch); an actuation mechanism 84 comprising a first grasp handle 86 and a second grasp handle 88; and a force transmission assembly 82, 83, 90-94 comprising a first keyway plate 90 that is coupled to the first grasp handle, a second keyway plate 92 that is coupled to the second grasp handle, and an actuation pin 94 that extends through both the first keyway plate and the second keyway plate, the actuation pin selectively applying a force to the actuation element of the force application member, wherein: the first keyway plate and the second keyway plate are both repositionable between a relaxed position and an actuation position. However, does not disclose a support frame comprising front legs and back legs secured thereto and that are configured to move independent of one another along an axial dimension of the support frame or a stretcher removably coupled to the support frame . 
Way teaches a lift assist mechanism roll-in cot 10 comprising: a support frame 11 comprising front legs 16 and back legs 17 secured thereto and that are configured to move independent of one another along an axial dimension of the support frame; a stretcher removably coupled to the support frame (see column 12 lines 42-68). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the legs of Childs with legs as taught by Way. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretcher of Childs to be removable as taught by Way. Such improvements would allow the stretcher to be better handled by an ambulance crew and be more accommodating for ambulatory use. Such a modification would yield expected results. 
Re-Claim 2 
	Childs as modified by Way discloses, 
wherein each of the first keyway plate and the second keyway plate comprise a keyway having an actuation portion and a relief portion, and the first keyway plate and the second keyway plate are located in the actuation position when the actuation pin is positioned proximate to the actuation portion of the keyway (see fig. 6 the slot shape in the plates).
Re-Claim 3 
Childs as modified by Way discloses
wherein the actuation pin applies a force to the actuation element of the force application member when one or both of the first keyway plate or the second keyway plate is located in the actuation position.
Re-Claim 4
Childs as modified by Way discloses,
wherein a portion of the first keyway plate that contacts the actuation pin as the first keyway plate translates between the relaxed position and the actuation position is transverse to the direction of translation of the first keyway plate.
Re-Claim 5
Childs as modified by Way discloses,
further comprising a return mechanism 96 that applies a biasing force to the first keyway plate in a direction corresponding to returning the first keyway plate to the relaxed position.
Re-Claim 7
Childs as modified by Way discloses, 
further comprising a first linkage 110, 112 that couples the first grasp handle to the first keyway plate and a second linkage 110, 112 that couples the second grasp handle to the second keyway plate.
Re-Claim 8 
Childs as modified by Way discloses,
wherein the actuation pin applies a force to the actuation element of the force application member when one of the first keyway plate or the second keyway plate is located in the actuation position. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs in view of Way further in view of US Patent Publication US20060031990A1 hereinafter referred to as Palmatier. Childs discloses the claimed apparatus, however does not disclose wherein the force application member is a pressurized gas cylinder.
Palmatier teaches a lift assist mechanism 10 comprising: a force application member 122 comprising an actuation element 122; an actuation mechanism (see fig. 15) comprising a first grasp handle 116 and a second grasp handle 116; and a force transmission assembly (see fig. 15); wherein the force application member is a pressurized gas cylinder.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the force application member of Childs with one as taught by Palmatier for the purpose of lifting and lowing the lift assist mechanism without electricity. Such a modification would yield expected results. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7 & 8 have been considered but are moot because the new ground of rejection relies upon Way. Applicant argues that Childs does not disclose wherein the stretcher is removably coupled to the support frame. Examiner respectfully disagrees however for the purpose of furthering prosecution a new grounds of rejection is established.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673